LOAN AGREEMENT

July 3, 2018




Richard N. Jeffs (the “Lender”) of 11750 Fairtide Road, Ladysmith, BC V9G 1K5,
advanced CDN$10,000 (the “Principal Sum”) to Cell MedX Corp. (the “Borrower”) of
123 W. Nye Ln, Suite 446, Carson City, NV 89706. The Lender advanced the funds
on July 3, 2018.




The Borrower understands that the Principal Sum has been advanced at no interest
and is a short term loan, payable within 14 days. Should the Borrower fail to
pay the Principal Sum within the time allotted, the Lender will retain the right
to call the loan at any time after the first 14 days.




The Borrower is liable for repayment of the Principal Sum, and any additional
costs that the Lender incurs in trying to collect the Principal Sum.




The Borrower will evidence the debt and its repayment of the Principal Sum with
a promissory note in the attached form.




LENDER

 

BORROWER

Richard N. Jeffs

 

Cell MedX Corp.

 

 

 

Per:

 

Per:

 

 

 

/s/ Richard N. Jeffs

 

/s/ Yanika Silina

Richard N. Jeffs

 

Yanika Silina, CFO



























































--------------------------------------------------------------------------------




PROMISSORY NOTE




Principal Amount: CDN$10,000

July 3, 2018




FOR VALUE RECEIVED Cell MedX Corp., (the “Borrower”) promises to pay on demand
to the order of Richard N. Jeffs (the “Lender”) the sum of $10,000 lawful money
of Canada (the “Principal Sum”) on or before July 17, 2018.




Should the Borrower fail to pay the Principal Sum within the time allotted, the
Lender retains the right to call the Principal Sum advanced at any time after
the first 14 days.




The Borrower waives presentment, protest, notice of protest and notice of
dishonour of this promissory note.




BORROWER

Cell MedX Corp.




Per:




/s/ Yanika Silina

Yanika Silina, CFO






















































